DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/15/2021 without traverse of group I, species I-1, sub-species I-1B, claims 1-3, 5 & 9-11 for further examination. Claims 4, 6-8 & 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/06/2020 & 08/25/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	As regards to claim 1, lines 9-10 recite “the supporting member”, however line 8 recites “a plurality of supporting members”, wherein it is unclear which supporting member of the plurality of supporting members is being referenced. For examination purposes, examiner is interpreting “the supporting member” as “the plurality of supporting members”. To correct this problem, amend lines 9-10 to recite “the plurality of supporting members”.
As regards to	 claim 1, lines 11, 12, 14 & 15 all recite the limitation “the first surface side”. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, examiner is interpreting “the first surface side” as “the first surface” recited in line 6. To correct this problem, amend lines 11, 12, 14 & 15 to recite “the first surface”.
	As regards to claim 5, line 2 recites “the supporting members”, however claim 1, line 8 recites “a plurality of supporting members”, which is referenced as “the plurality of supporting members” in claim 1, line 18, thus it is unclear whether the recitation of “the supporting members” in claim 5 is referencing the same plurality of supporting members. For examination purposes, examiner is interpreting “the supporting members” as “the plurality of supporting members”. To correct this problem, amend line 2 to recite “the plurality of supporting members”.
	As regards to claim 5, line 4 recites “the supporting member”, however claim 1,  line 8 recites “a plurality of supporting members”, wherein it is unclear which supporting 
Claims 2-3, 5 & 9-11are rejected at least based on their dependency from claim 1.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717